FILED
                            NOT FOR PUBLICATION                             NOV 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MELINDA GABRIELLA                                No. 15-15741
VALENZUELA, FKA Enrique Mendez,
                                                 D.C. No. 2:15-cv-00158-NVW-
               Plaintiff - Appellant,            MHB

 v.
                                                 MEMORANDUM*
CHARLES L. RYAN; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Melinda Gabriella Valenzuela, an Arizona state prisoner, appeals pro se

from the district court’s judgment in her 42 U.S.C. § 1983 action alleging that she

was sexually assaulted by prison staff. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We reverse and remand.

      The district court erred in dismissing Valenzuela’s action because, even in

light of her previous lawsuits, the allegations in Valenzuela’s complaint were not

factually frivolous. See Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(explaining that “a court may dismiss a claim as factually frivolous only if the facts

alleged are clearly baseless, a category encompassing allegations that are fanciful,

fantastic, and delusional” and a complaint “may not be dismissed . . . simply

because the court finds the plaintiff’s allegations unlikely”).

      REVERSED and REMANDED.




                                           2                                    15-15741